 IIn theMatter of THE AMERICAN CRUCIBLE PRODUCTS COMPANYandINTERNATIONAL MOLDERS&FOUNDRY WORKERSUNIONOF NORTHAMERICA (AFL)Case No. 8-R-1308.-Decided December 24, 19IMr. Richard A. Stith,of Elyria, Ohio, for the Company.Mr. Robert E. Quinlan,of Cleveland, Ohio, for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Molders &Foundry Workers Union of North America (AFL), herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The American CrucibleProducts Company, Lorain, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Louis Plost, Trial Examiner. Said hear-ing was held at Cleveland, Ohio, on November 15, 1943. The Com-pany and the Union appeared and participated.All parties 'wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe American Crucible Products Company is an Ohio corporationmaintaining its principal office and place of business in Lorain, Ohio.The Company manufactures bronze bearings, gear blanks, and bab-bits.In the manufacture of its products the chief raw materials used54 N. L. R. B., No. 9.47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDare bronze, copper, tin, lead, nickle, and antimony.During the year1942 the Company used raw materials valued at $275,000, and pro-duced finished products exceeding $1,000,000 in value.Approxi-mately 60 percent of the raw materials and the finished products,respectively, was received from sources and was shipped to pointsoutside the State of Ohio.The Company is largely concerned withwar production.'The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Molders & Foundry Workers of North America, affili-ated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about October 15, 1943, the Company refused a request bythe Union to grant it recognition as the exclusive bargaining repre-sentative of certain employees of, the Company until it had beencertified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit consisting of all foundry employees, exclud-ing clerical and office employees, foremen, supervisors, and patternmakers 2The Company contends that the unit should be plant-wideand include all production and maintenance employees. Since theCompany's plant is composed largely of either foundry employees ormachine shop employees, the sole issue involved in this proceedingiswhether or not the latter group should be included in the same unitwith foundry workers for the purposes of collective bargaining.Asof the date of the hearing there were 73 foundry employees and 110machine shop employees employed by the Company.'The Field Examiner reported that the Union submitted 60 authorization-for-repre-sentation cards, all of which bore apparently genuine original signatures;that the namesof 54 persons appearing on the cards were listed on the Company's pay roll of October 9,1943,which contained the names of 75 employees in the appropriate unit; and that thecards were all dated October 6, 1943.3As of the date of the hearing,the Company employed no pattern makers THE AMERICAN CRUCIBLE PRODUCTS COMPANY49The plant's operations are divided into a foundry, a machine shop,an inspection department, and a shipping department.All activi-ties of the Company except for some storing and minor machiningoperations, take place under one roof.The foundry and the machineshop, however, are separated by a wall. In support of its contentionfor an industrial unit, the Company elicited evidence to the effectthat its entire operations are considered to be an integrated whole,and its good will and the reputation of its product, in part, are basedupon the fact that the Company completes the entire process of manu-facturing its products.Raw materials are received at one end of thebuilding, and are processed in successive steps until they emergein the form of finished bearings at the other end.The various stagesof foundry casting consist of mixing the alloys, melting and pouringthe metal into molds, removing the castings from the sand and clean-ing them.At that point the castings are sent to the machine shop forgrinding, cutting, and finishing. *The Company likewise showedthat its employees used a common parking lot and lunchroom; thatall personnel problems are channeled through a single department;that one pay roll department is used for all employees; and that allemployees enjoy the same vacation privileges and group life insuranceprotection.On the other hand, although the Company's generalmanager testified that it was possible to transfer employees from onedepartment to another, the fact is that this has been done but twiceduring the past 5 or 6 years, and both times at the request of the trans-ferees.The evidence shows conclusively that separate Supervisionismaintained over e:lch department and the skills used in each arewholly dissimilar.Not all employees in the foundry are highlyskilled, nor need the work there be held to the same close tolerances,that are necessary in the machine shop. In general, there are moreskilled operations in the machine shop than in the foundry.The Union justifies its limitation of the unit to foundry employeeson jurisdictional and craft grounds.Being an affiliate of the Ameri-can Federation of Labor, by its constitution the Union is compelled torestrict its membership solely to persons who produce castings. It isnot pernnitted to accept machinists into membership, nor has it madeany attempt to organize among them in the instant case.While theBoard is not bound by the rules of eligibility for membership of anylabor organization, nevertheless weight will be given them in deter-mining the appropriate unit.' In view of the fact that there is nohistory of collective bargaining by the Company, and the further factthat the Union is the only labor organization presently desiring torepresent a substantial portion of the Company's employees, we shall3 See National Labor Relations Board Thud Annual Report, p 167507900-44-vol 54-5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDmake a unit finding such as the Union here desires.4We therefore findthat all foundry employees of the Company, but excluding clerical andoffice employees, pattern makers, foremen, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective' bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The AmericanCrucible Products Company, Lorain, Ohio, an election by secret ballotshall be conducted as early as possible, but not-later than thirty (30)days from the date of this Direction, under the.direction and super=vision of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately.preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election to determinewhether or not they desire to be repre-sented by International Molders & Foundry Workers Union of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collectivebargaining.4 SeeMatter of The E. T From Lock Company,etal, 39 N L. It. B. 202; alsoMatterof Foster-Grant Co.,Inc.,32 N. L.It. B 486.